Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, line 2; claim 17, line 6 is objected to because of the following informalities: “which fuel flows” should be - -which a first fuel flows- -.  Appropriate correction is required.
Claim 1, line 5; claim 17, line 9 is objected to because of the following informalities: “to inject fuel” should be - -to inject a second fuel- -.  Appropriate correction is required.
Claim 1, line 8, 11; claim 17, line 12, 15 is objected to because of the following informalities: “to inject fuel” should be - -to inject the second fuel- -.  Appropriate correction is required.
Claim 2, line 2; claim 3, line 5, 6; claim 8, line 2-3; claim 10, line 5, 5-6; claim 18, line 1-2; claim 20, line 1 is objected to because of the following informalities: “the first strut” should be - -each first strut- -.  Appropriate correction is required.
Claim 2, line 2; claim 3, line 7, 8; claim 10, line 7, 8; claim 18, line 2; claim 20, line 2 is objected to because of the following informalities: “the second strut” should be - -each second strut- -.  Appropriate correction is required.
Claim 4, line 2 is objected to because of the following informalities: “injecting fuel” should be - - injecting the second fuel- -.  Appropriate correction is required.
Claim 5, line 2-3 is objected to because of the following informalities: “a passage area” should be - - the passage area- -.  Appropriate correction is required.
Claim 10, line 9, 10 is objected to because of the following informalities: “the third strut” should be - -each third strut- -.  Appropriate correction is required.
Claim 11, line 4; is objected to because of the following informalities: “injecting fuel” should be - -each third strut- -.  Appropriate correction is required.
Claim 12, line 2 is objected to because of the following informalities: “to supply fuel” should be - - to supply the second fuel- -.  Appropriate correction is required.
Claim 12, line 3 is objected to because of the following informalities: “to supply fuel” should be - - to supply the first fuel- -.  Appropriate correction is required.
Claim 12, line 4 is objected to because of the following informalities: “vain” should be - - vane- -.  Appropriate correction is required.
Claim 13, line 1; claim 14, line 2 is objected to because of the following informalities: “the mixing bar” should be - - each mixing bar- -.  Appropriate correction is required.
Claim 19, line 3 is objected to because of the following informalities: “to mix fuel” should be - -to mix a first and second fuel- -.  Appropriate correction is required.
Claim 19, line 4 is objected to because of the following informalities: “the fuel” should be - -the first and second fuel- -.  Appropriate correction is required.
Claim 19, line 5, 9 is objected to because of the following informalities: “combustion gas” should be - -the combustion gas- -.  Appropriate correction is required.
Claim 19, line 8 is objected to because of the following informalities: “inject fuel” should be - -inject the first and second fuel- -.  Appropriate correction is required.
Claim 19, line 11 is objected to because of the following informalities: “which fuel” should be - -which the first fuel- -.  Appropriate correction is required.
Claim 19, line 14, 17, 20 is objected to because of the following informalities: “inject fuel” should be - -inject the second fuel- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al (US 20020192615) in view of Chila et al (US 20090056336).

    PNG
    media_image1.png
    733
    888
    media_image1.png
    Greyscale

Annotated Figure 7 of Chila et al (US 20090056336)

Regarding claim 1, Moriya discloses a combustor nozzle (Figure 9) comprising: 
a main cylinder (Figure 9; 2, 12, 1) having a fuel passage (Figure 9; A1) through which a first fuel (The fuel through Figure 9; 2) flows; 
a nozzle shroud (Figure 9; 3) surrounding the main cylinder; and 
a fuel injection module (Figure 9; 16, 2, 11) disposed between the main cylinder and the nozzle shroud to inject a second fuel (The fuel injected from Figure 9; 11),
wherein the fuel injection module comprises: 
a plurality of first struts (Figure 9; 11a) protruding from the main cylinder and having strut injection holes (Figure 10; 5) to inject the second fuel.
Moriya does not disclose a first support tube coupled to outer ends of the first struts, and 
a plurality of second struts protruding from the first support tube and having strut injection holes to inject the second fuel, and 
wherein each of the first and second struts comprises a swirl guide inclined with respect to a longitudinal direction of the main cylinder.
However, Chila teaches a combustor nozzle (Figure 3; 100) comprising: 
a main cylinder (The structure having Figure 3; 160) having a fuel passage (Figure 32; 160); 
a nozzle shroud (Figure 3; 166) surrounding the main cylinder; and 
a fuel injection module (Figure 7; 350.  Paragraph 0031) disposed between the main cylinder and the nozzle shroud to inject a second fuel (The fuel from Figure 7; 350),
 wherein the fuel injection module comprises: 
a plurality of first struts (The struts in Figure 7; 316) protruding from the main cylinder and having strut injection holes (Figure 5; 161 as applied to Figure 7.  Paragraph 0031 and 0032) to inject the second fuel, 
a first support tube (The inner instance of Figure 7; 353) coupled to outer ends of the first struts (The outer ends of the first struts), and 
a plurality of second struts (The struts in Figure 7; 318) protruding from the first support tube and having strut injection holes (Figure 5; 163 as applied to Figure 7.  Paragraph 0031 and 0032) to inject the second fuel, and 
wherein each of the first and second struts comprises a swirl guide (Annotated Figure 7; labeled swirl guide which applies to at least the first and second struts.  Paragraph 0017) inclined with respect to a longitudinal direction (The central axis of the main cylinder) of the main cylinder.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moriya to include a first support tube coupled to outer ends of the first struts, and a plurality of second struts protruding from the first support tube and having strut injection holes to inject the second fuel, and wherein each of the first and second struts comprises a swirl guide inclined with respect to a longitudinal direction of the main cylinder as taught by and suggested by Chila in order to provide good mixing (Paragraph 0010.  The modification uses Figure 7; 350 of Chila as Figure 9; 11 in Moriya).
Regarding claim 2, Moriya in view of Chila teaches the invention as claimed.
Moriya does not disclose wherein the swirl guide of each first strut and the swirl guide of each second strut are inclined at different angles with respect to the longitudinal direction of the main cylinder.
However, Chila teaches wherein the swirl guide of each first strut and the swirl guide of each second strut are inclined at different angles (Paragraph 0017.  The first and second struts having counter rotating air flowing turning vanes means that the angles are different) with respect to the longitudinal direction of the main cylinder.
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moriya wherein the swirl guide of each first strut and the swirl guide of each second strut are inclined at different angles with respect to the longitudinal direction of the main cylinder as taught by and suggested by Chila in order to provide good mixing (Paragraph 0010.  This is the same modification as claim 1).
Regarding claim 4, Moriya in view of Chila teaches the invention as claimed.
Moriya does not disclose wherein a plurality of intermediate injection holes for injecting the second fuel are formed in the first support tube.
However, Chila teaches wherein a plurality of intermediate injection holes (The holes in Figure 4; 153 connecting 269 and 159) for injecting the second fuel are formed in the first support tube.
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moriya wherein a plurality of intermediate injection holes for injecting the second fuel are formed in the first support tube as taught by and suggested by Chila in order to provide good mixing (Paragraph 0010.  This is the same modification as claim 1).
Regarding claim 7, Moriya in view of Chila teaches the invention as claimed.
Moriya does not disclose wherein an intermediate delivery passage is formed in the first support tube to circumferentially extend.
However, Chila teaches wherein an intermediate delivery passage (The passages in Figure 4; 153 connecting 269 and 159) is formed in the first support tube to circumferentially extend.
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moriya wherein an intermediate delivery passage is formed in the first support tube to circumferentially extend as taught by and suggested by Chila in order to provide good mixing (Paragraph 0010.  This is the same modification as claim 1).
Regarding claim 8, Moriya in view of Chila teaches the invention as claimed.
Moriya does not disclose wherein each of the first 20and second struts has a strut passage formed to extend in a height direction of each first strut, and the intermediate delivery passage is connected to the strut passage.
However, Chila teaches wherein each of the first 20and second struts has a strut passage (Figure 4; 158 and 159, respectively.  Paragraph 0031 and 0032) formed to extend in a height direction (The height direction of the first strut) of each first strut, and the intermediate delivery passage is connected to the strut passage.
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moriya wherein each of the first 20and second struts has a strut passage formed to extend in a height direction of each first strut, and the intermediate delivery passage is connected to the strut passage as taught by and suggested by Chila in order to provide good mixing (Paragraph 0010.  This is the same modification as claim 1).
Regarding claim 9, Moriya in view of Chila teaches the invention as claimed.
Moriya does not disclose wherein the fuel injection module further comprises a second support tube configured 25to connect outer sides of the second struts and a plurality of third struts protruding 26from the second support tube, and 
each of the plurality of third struts comprises a swirl guide inclined with respect to the longitudinal direction of the main cylinder.
However, Chila teaches wherein the fuel injection module further comprises a second support tube (The radially outer instance of Figure 7; 353) configured 25to connect outer sides of the second struts and a plurality of third struts (The struts in Figure 7; 319) protruding 26from the second support tube, and 
each of the plurality of third struts comprises a swirl guide (Annotated Figure 7; labeled swirl guide which applies to at least the first, second, and third struts.  Paragraph 0017) inclined with respect to the longitudinal direction of the main cylinder..
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moriya wherein the fuel injection module further comprises a second support tube configured 25to connect outer sides of the second struts and a plurality of third struts protruding 26from the second support tube, and each of the plurality of third struts comprises a swirl guide inclined with respect to the longitudinal direction of the main cylinder as taught by and suggested by Chila in order to provide good mixing (Paragraph 0010.  This is the same modification as claim 1).

Claim 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya in view of Chila as applied to claim 1, 9 above, and further in view of Graves et al (US 5603211).
Regarding claim 3, Moriya in view of Chila teaches the invention as claimed.
Moriya does not disclose wherein each of the first and second struts further comprises an inflow guide extending in the longitudinal direction of the main cylinder, and 
wherein a first angle of inclination, which is an acute angle formed by an 25extension line of the inflow guide of each first strut and an extension line of the swirl 25guide of each first strut, is smaller than a second angle of inclination, which is an acute angle formed by an extension line of the inflow guide of each second strut and an extension line of the swirl guide of each second strut.
However, Chila teaches wherein each of the first and second struts further comprises an inflow guide (Annotated Figure 7; labeled inflow guide which applies to at least the first and second struts.) extending in the longitudinal direction of the main cylinder, and 
wherein a first angle of inclination (The first angle inclination for the first struts which is an acute angle formed by an extension line of the inflow guide of the first strut and an extension line of the swirl guide of the first strut), which is an acute angle formed by an 25extension line of the inflow guide of each first strut and an extension line of the swirl 25guide of each first strut, and a second angle of inclination (The second angle inclination for the second struts which is an acute angle formed by an extension line of the inflow guide of the second strut and an extension line of the swirl guide of the second strut), which is an acute angle formed by an extension line of the inflow guide of each second strut and an extension line of the swirl guide of each second strut.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moriya wherein each of the first and second struts further comprises an inflow guide extending in the longitudinal direction of the main cylinder, and wherein a first angle of inclination, which is an acute angle formed by an 25extension line of the inflow guide of each first strut and an extension line of the swirl 25guide of each first strut, and a second angle of inclination, which is an acute angle formed by an extension line of the inflow guide of each second strut and an extension line of the swirl guide of each second strut as taught by and suggested by Chila in order to provide good mixing (Paragraph 0010.  This is the same modification as claim 1).
Moriya in view of Chila does not teach wherein the first angle of inclination is smaller than the second angle of inclination.
However, Graves teaches a combustor nozzle (Figure 1; 12) comprising: 
a first angle of inclination, which is an acute angle (The inclination angle of Figure 1; 50 is an acute angle) of a swirl guide (Figure 1; 100) of a first 10strut (Figure 1; 50), is smaller than a second angle inclination, which is an acute angle (The inclination angle of Figure 1; 58 is an acute angle) of a second strut (Figure 1; 58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moriya in view of Chila wherein the first angle of inclination is smaller than the second angle of inclination as taught by and suggested by Graves in order to further mix the fuel and improve relight stability (Column 5, line 14-21. The modification uses the angle of inclinations of Graves in the combined invention of Moriya in view of Chila).
Regarding claim 10, Moriya in view of Chila teaches the invention as claimed.
Moriya does not disclose wherein each of the first, second, and third struts further comprises an inflow guide extending in the longitudinal direction of the main cylinder, and 
a first angle of inclination, which is an acute angle formed by an extension line of the inflow guide of each first strut and an extension line of the swirl guide of each first strut, is smaller than a second angle of inclination, which is an acute angle formed by an extension line of the inflow guide of each second strut and an extension line of the swirl guide of each second strut, and a third angle of inclination, which is an acute angle formed by an extension line of the inflow guide of each third strut and an extension line of the swirl guide of each third strut, is greater than the first angle of inclination and smaller than the second angle of inclination.
However, Chila teaches wherein each of the first, second, and third struts further comprises an inflow guide (Annotated Figure 7; labeled inflow guide which applies to at least the first, second, and third struts.  Paragraph 0017) extending in the longitudinal direction of the main cylinder, and 
a first angle of inclination (The first angle inclination for the first struts which is an acute angle formed by an extension line of the inflow guide of the first strut and an extension line of the swirl guide of the first strut), which is an acute angle formed by an extension line of the inflow guide of each first strut and an extension line of the swirl guide of each first 10strut, a second angle of inclination (The second angle inclination for the second struts which is an acute angle formed by an extension line of the inflow guide of the second strut and an extension line of the swirl guide of the second strut), which is an acute angle formed by an extension line of the inflow guide of each second strut and an extension line of the swirl guide of each second strut, and a third angle of inclination (The third angle inclination for the third struts which is an acute angle formed by an extension line of the inflow guide of the third strut and an extension line of the swirl guide of the third strut), which is an acute angle formed by an extension line of the inflow guide of each third strut and an extension line of the swirl guide of each third strut.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moriya wherein each of the first, second, and third struts further comprises an inflow guide extending in the longitudinal direction of the main cylinder, and a first angle of inclination, which is an acute angle formed by an extension line of the inflow guide of each first strut and an extension line of the swirl guide of each first 10strut, a second angle of inclination, which is an acute angle formed by an extension line of the inflow guide of each second strut and an extension line of the swirl guide of each second strut, and a third angle of inclination, which is an acute angle formed by an extension line of the inflow guide of each third strut and an extension line of the swirl guide of each third strut as taught by and suggested by Chila in order to provide good mixing (Paragraph 0010.  This is the same modification as claim 1).
Moriya in view of Chila does not teach wherein the first angle of inclination is smaller than the second angle of inclination and the third angle of inclination is greater than the first angle of inclination and smaller than the second angle of inclination.
However, Graves teaches a combustor nozzle (Figure 1; 12) comprising: 
a first angle of inclination, which is an acute angle (The inclination angle of Figure 1; 50 is an acute angle) of a swirl guide (Figure 1; 100) of a first 10strut (Figure 1; 50), is smaller than a second angle inclination, which is an acute angle (The inclination angle of Figure 1; 58 is an acute angle) of a second strut (Figure 1; 58), and a third angle of inclination, which is an acute angle (The inclination angle of Figure 1; 62 is an acute angle) of a third strut (Figure 1; 62), is greater than the first angle of inclination and 15smaller than the second angle of inclination (Column 4-5, lines 55-28 states the angle of inclination is 55 degrees, the second dangle of inclination is 75 degrees, and the third angle of inclination is 70 degrees.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moriya in view of Chila wherein the first angle of inclination is smaller than the second angle of inclination and the third angle of inclination is greater than the first angle of inclination and smaller than the second angle of inclination as taught by and suggested by Graves in order to further mix the fuel and improve relight stability (Column 5, line 14-21. The modification uses the angle of inclinations of Graves in the combined invention of Moriya in view of Chila).

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya in view of Chila as applied to claim 1, above, and further in view of Dinu et al (US 20060000216).
Regarding claim 5, Moriya in view of Chila teaches the invention as claimed.
Moriya does not disclose wherein a contraction region in which a passage area gradually decreases and an expansion region in which the 10passage area gradually increases are formed between the first support tube and a second support tube.
However, Chila teaches a passage area (The passage area between the first and second support tube) formed between the first support tube and a second support tube (The radially outer instance of Figure 7; 353).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moriya to include  a passage area formed between the first support tube and a second support tube as taught by and suggested by Chila in order to provide good mixing (Paragraph 0010.  This is the same modification as claim 1.).
Moriya in view of Chila doe not disclose wherein a contraction region in which a passage area gradually decreases and an expansion region in which the 10passage area gradually increases are formed between the first support tube and a second support tube.
However, Dinu teaches a combustor nozzle (Figure 1; 20) comprising: 
a nozzle shroud (Figure 3; 36) surrounding a main cylinder (The central cylinder of Figure 3); and 
a fuel injection module (At least Figure 5; 60, 30, 32, 66) disposed between the main cylinder and the nozzle shroud to inject fuel,
wherein a contraction region (Figure 3; 44) in which a passage area gradually decreases (The passage area decreases to the throat Figure 4; 46 and ) and an expansion region (Figure 3; 48) in which the 10passage area (The passage area increases from the throat Figure 4; 46) gradually increases are formed between a first support (The radial outer wall forming the passages of at least Figure 3; 44, 46, 48) and a second support (The radial inner wall forming the passages of at least Figure 3; 44, 46, 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moriya in view of Chila wherein a contraction region in which a passage area gradually decreases and an expansion region in which the passage area gradually increases are formed between the first support tube and a second support tube as taught by and suggested by Dinu in order to provide enhanced fuel/air mixing (Paragraph 0004 and 0019, The modification uses a venturi configuration between at least the first and second support tubes and places the fuel injection holes in the contraction region).
Regarding claim 6, Moriya in view of Chila and Dinu teaches the invention as claimed.
Moriya in view of Chila does not teach wherein the strut injection holes are formed in the contraction region.
However, Dinu teaches wherein injection holes (Figure 5; 66) are formed in the contraction region (Paragraph 0019).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moriya in view of Chila wherein the strut injection holes are formed in the contraction region as taught by and suggested by Dinu in order to provide enhanced fuel/air mixing (Paragraph 0004 and 0019, This is the same modification as claim 5).

Claim 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya in view of Chila as applied to claim 1, above, and further in view of Simons (et al US 20100058767)
Regarding claim 11, Moriya in view of Chila teaches the invention as claimed.
Moriya further discloses wherein the main cylinder comprises an inner tube (Figure 9; 1) and an outer tube (Figure 9; 2) surrounding the inner tube, and 
20a plurality of pegs (Figure 9; 16) for injecting the first fuel (The fuel that is supplied by to guide a flow of air (Figure 9; A) and mixing bars (Figure 9; 12) for mixing the air and fuel injected from the pegs are installed between the inner tube and the outer tube, each of the mixing bars being twisted.
Moriya in view of Chila does not disclose wherein each of the mixing bars being twisted.
However, Simons teaches a combustor nozzle (Figure 2; 10) comprising: 
each of mixing bars (Figure 4; 100) being twisted.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the inventio of Moriya in view of Chila wherein each of the mixing bars being twisted as taught by and suggested by Simons because it has been held that applying a known technique, in this case Simon’s twisting of a vane according to the steps described immediately above, to a known device, in this case, Moriya in view of Chila’s combustor nozzle, ready for improvement to yield predictable results, in this case forming a swirler, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses the vane shape shown in Simons).
Regarding claim 13, Moriya in view of Chila teaches the invention as claimed.
Moriya further discloses wherein mixing part is fixed to a front of an associated one of the plurality of pegs (Figure 9; 12 is fixed to the entirety of 16 (including the front of 16) though 1).
Moriya in view of Chila does not disclose wherein each mixing bar 5comprises a twisted part and a first flat part fixed to a front of the twisted part, and the twisted part has a rear end fixed to a front of an associated one of the plurality of pegs..
However, Simons teaches wherein the mixing bar 5comprises a twisted part (Figure 4; 110) and a first flat part (The portion of Figure 4; 105 to the left of 110) fixed to a front (The left end of the twisted part) of the twisted part, and the twisted part has a rear end (The right end of the twisted part).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the inventio of Moriya in view of Chila wherein the mixing bar 5comprises a twisted part and a first flat part fixed to a front of the twisted part, and the twisted part has a rear end as taught by and suggested by Simons because it has been held that applying a known technique, in this case Simon’s twisting of a vane according to the steps described immediately above, to a known device, in this case, Moriya in view of Chila’s combustor nozzle, ready for improvement to yield predictable results, in this case forming a swirler, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (This is the same modification as claim 11).
It is herein asserted that the combined invention of Moriya in view of Chila and Simons has the twisted part has a rear end fixed to a front of an associated one of the plurality of pegs because in Moriya the entire mixing bar is fixed to the entire peg through the inner cylinder (Figure 9; 1), so that using the form of the vane of Simons in Moriya in view of Chila has the twisted part with a rear end fixed to a front of an associated one of the plurality of pegs.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya in view of Chila and Simons as applied to claim 11 above, and further in view of Parsania et al (US 20120186255).
Regarding claim 12, Moriya in view of Chila and Simon teach the invention as claimed.
Moriya further discloses wherein each of the 25plurality of pegs includes a connection passage (The passage through Figure 9; 16) to supply the second fuel to the fuel injection 27module.
Moriya in view of Chila and Simon does not teach wherein each of the 25plurality of pegs includes an injection passage to supply the first to an injection hole formed in an inner vane, the connection passage being separated from the injection passage.
However, Parsania teaches a combustor nozzle (Figure 2; 12) comprising: 
a main cylinder (Figure 2; 98, 100, 94) having a fuel passage (The fuel passages for Figure 2; 50 and 52) through which a first fuel flows (The fuel from Figure 2; 70, 74); 
the main cylinder comprises an inner tube (Figure 2; 94) and an outer tube (Figure 2; 100 and 94) surrounding the inner tube, and 
20a plurality of pegs (Figure 2; 40) for injecting a second fuel (The fuel from Figure 2; 54) to guide a flow of air (Figure 2; 68) and fuel injected from the pegs are installed between the inner tube and the outer tube,
wherein each of the 25plurality of pegs includes a connection passage (Figure 2; 58) to supply the second fuel to a fuel injection 27module (The injection module for Figure 2; 70, 74) and an injection passage (Figure 2; 56) to supply the first fuel (The fuel from Figure 2; 70, 74) to an injection hole (Figure 2; 54) formed in an inner vane (Figure 2; 40 is an inner vane), the connection passage being separated from the injection passage.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the inventio of Moriya in view of Chila wherein each of the 25plurality of pegs includes an injection passage to supply the first to an injection hole formed in an inner vane, the connection passage being separated from the injection passage as taught by and suggested by Parsania in order to swirl the air while mixing fuel and provide same or different fuels independent from one another (Paragraph 0020, the modification makes the pegs vanes and has each vane having two independent fuel conduits).

Claim 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya in view of Chila and Simons as applied to claim 11 above, and further in view of Mandai et al (US  20020011070).

    PNG
    media_image2.png
    499
    569
    media_image2.png
    Greyscale

Annotated Figure 12B of Mandai et al (US 20020011070)

Regarding claim 15, Moriya in view of Chila and Simons teaches the invention as claimed.
Moriya in view of Chila and Simons does not teach wherein a torsional guide is installed between the mixing bars, and the torsional guide is twisted with respect to a central axis thereof.
However, Mandai teaches a combustor nozzle (Figure 1A; 14) comprising:
a plurality of pegs (Figure 12B; 30) and mixing bars (Figure 12B; 18 that is aligned to 30);
a torsional guide is installed between mixing bars (Figure 12B; 18 that is offset from 30), and the torsional guide is twisted with 15respect to a central axis (The central axis of Annotated Figure 12B; labeled first flat part) thereof.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moriya in view of Chila and Simons to include a torsional guide is installed between the mixing bars, and the torsional guide is twisted with respect to a central axis thereof as taught by and suggested Mandai in order to suppress the effects of the pegs (Paragraph 0131.  The modification uses placement of vanes with respect to the pegs of Mandai in the combined invention of Moriya in view of Chila and Simons).
Regarding claim 16, Moriya in view of Chila and Simons and Mandai teaches the invention as claimed.
Moriya in view of Chila and Simons does not teach wherein the torsional guide comprises a twisted part, a first flat part fixed to a front of the twisted part, and a second flat part fixed to a rear of the twisted part.
However, Mandai teaches wherein the torsional guide comprises a twisted part (The portion between Annotated 12B; labeled first flat part), a first flat part (Annotated 12B; labeled first flat part) fixed to a front (The left side of the twisted part) of the twisted part, and a second flat part (Annotated 12B; labeled second flat part) fixed to a rear (The right side of the twisted part) of the twisted part.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moriya in view of Chila and Simons wherein the torsional guide comprises a twisted part, a first flat part fixed to a front of the twisted part, and a second flat part fixed to a rear of the twisted part as taught by and suggested Mandai in order to suppress the effects of the pegs (Paragraph 0131.  This is the modification as claim 15).


Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US 20170241339) in view of Moriya and Chila.
Regarding claim 17, Yamaguchi discloses a combustor (Figure 1; 102) comprising:
a burner (Figure 2; 2 and 121) having a plurality of nozzles (Figure 1; 2) configured to inject fuel (The fuel from Figure 2; 3) and air (The air from Figure 2; 125); and 
a duct assembly (Figure 1; 122) coupled to one side (The side of the burner where Figure 1; 122 is coupled) of the burner to burn a mixture of the fuel 25and air and transmit combustion gas (Paragraph 0021) to a turbine (Figure 2; 103).
Yamaguchi does not disclose 28wherein each of the plurality of nozzles comprises: 
a main cylinder having a fuel passage through which a first fuel flows; 
a nozzle shroud surrounding the main cylinder; and 
a fuel injection module disposed between the main cylinder and the nozzle 5shroud to inject a second fuel, 
wherein the fuel injection module comprises: 
a plurality of first struts protruding from the main cylinder and having strut injection holes to inject the second fuel; 
a first support tube coupled to outer ends of the first struts; and 
10a plurality of second struts protruding from the support tube and having strut injection holes to inject the second fuel, and 
wherein each of the first and second struts comprises a swirl guide inclined with respect to a longitudinal direction of the main cylinder.
However, Moriya teaches a combustor (The combustor formed by using the nozzle shown in Figure 9) comprising
28wherein at least one nozzle (Figure 9) comprising:
a main cylinder (Figure 9; 2, 12, 1) having a fuel passage (Figure 9; A1) through which a first fuel (The fuel through Figure 9; 2) flows; 
a nozzle shroud (Figure 9; 3) surrounding the main cylinder; and 
a fuel injection module (Figure 9; 16, 2, 11) disposed between the main cylinder and the nozzle 5shroud to inject a second fuel (The fuel injected from Figure 9; 11),
wherein the fuel injection module comprises: 
a plurality of first struts (Figure 9; 11a) protruding from the main cylinder and having strut injection holes (Figure 10; 5) to inject the second fuel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Yamaguchi wherein each of the plurality of nozzles comprises: a main cylinder having a fuel passage through which a first fuel flows; a nozzle shroud surrounding the main cylinder; and a fuel injection module disposed between the main cylinder and the nozzle shroud to inject a second fuel, wherein the fuel injection module comprises: a plurality of first struts protruding from the main cylinder and having strut injection holes to inject the second fuel as taught by and suggested by Moriya in order to provide a simple construction which achieves higher efficiency over wide combustion load range (Paragraph 0114.  The modification uses the nozzle of Moriya as Figure 1; 2 of Yamaguchi and the plurality of nozzles being Figure 1; 2 of Yamaguchi in the combined invention of Yamaguchi in view of Moriya).
Yamaguchi in view of Moriya does not teach wherein each of the plurality of nozzles comprises: a first support tube coupled to outer ends of the first struts; and 
10a plurality of second struts protruding from the support tube and having strut injection holes to inject the second fuel, and 
wherein each of the first and second struts comprises a swirl guide inclined with respect to a longitudinal direction of the main cylinder.
However, Chila teaches a combustor nozzle (Figure 3; 100) comprising: 
a main cylinder (The structure having Figure 3; 160) having a fuel passage (Figure 32; 160); 
a nozzle shroud (Figure 3; 166) surrounding the main cylinder; and 
a fuel injection module (Figure 7; 350.  Paragraph 0031) disposed between the main cylinder and the nozzle shroud to inject a second fuel (The fuel from Figure 7; 350),
 wherein the fuel injection module comprises: 
a plurality of first struts (The struts in Figure 7; 316) protruding from the main cylinder and having strut injection holes (Figure 5; 161 as applied to Figure 7.  Paragraph 0031 and 0032) to inject the second fuel, 
a first support tube (The inner instance of Figure 7; 353) coupled to outer ends of the first struts (The outer ends of the first struts), and 
a plurality of second struts (The struts in Figure 7; 318) protruding from the first support tube and having strut injection holes (Figure 5; 163 as applied to Figure 7.  Paragraph 0031 and 0032) to inject the second fuel, and 
wherein each of the first and second struts comprises a swirl guide (Annotated Figure 7; labeled swirl guide which applies to at least the first and second struts.  Paragraph 0017) inclined with respect to a longitudinal direction (The central axis of the main cylinder) of the main cylinder.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Yamaguchi in view of Moriya wherein each of the plurality of nozzles comprises: a first support tube coupled to outer ends of the first struts, and a plurality of second struts protruding from the first support tube and having strut injection holes to inject the second fuel, and wherein each of the first and second struts comprises a swirl guide inclined with respect to a longitudinal direction of the main cylinder as taught by and suggested by Chila in order to provide good mixing (Paragraph 0010.  The modification uses Figure 7; 350 of Chila as Figure 9; 11 in Moriya).
Regarding claim 18, Yamaguchi in view of Moriya and Chila teaches the invention as claimed.
Yamaguchi in view of Moriya does not teach wherein the swirl guide of each first strut and the swirl guide of each second strut are inclined at different angles with respect to the longitudinal direction of the main cylinder.
However, Chila teaches wherein the swirl guide of each first strut and the swirl guide of each second strut are inclined at different angles (Paragraph 0017.  The first and second struts having counter rotating air flowing turning vanes means that the angles are different) with respect to the longitudinal direction of the main cylinder.
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Yamaguchi in view of Moriya wherein the swirl guide of each first strut and the swirl guide of each second strut are inclined at different angles with respect to the longitudinal direction of the main cylinder as taught by and suggested by Chila in order to provide good mixing (Paragraph 0010.  This is the same modification as claim 17).
Regarding claim 19, Yamaguchi discloses a gas turbine (Figure 1; 100) comprising: 
20a compressor (Figure 1; 101) configured to compress air introduced from an outside (The outside of Figure 1; 101 which is where air is taken from.  Paragraph 0020); 
a combustor (Figure 1; 102) configured to mix a first and second fuel (The fuel from Figure 2; 1A and 1B) with the air compressed by the compressor and combust a mixture of the first and second fuel and air to produce combustion gas (Paragraph 0021); and 
a turbine (Figure 1; 103) having a plurality of turbine blades (Figure 1; 133) rotated by combustion gas produced by the combustor (Paragraph 0022), 
25wherein the combustor comprises a burner (Figure 2; 2 and 121) having a plurality of nozzles (Figure 1; 1 and 2) 29configured to inject the mixture of the first and second fuel and air (The air from Figure 2; 125), and a duct assembly (Figure 1; 122) coupled to one side (The side of the burner where Figure 1; 122 is coupled) of the burner to burn the mixture of the fuel and air and transmit combustion gas to the turbine, 
a main tube (Figure 2; 1C) having a fuel passage (The passage of fuel in Figure 2; 1C for 1B) through which the first fuel flows; 
5a nozzle shroud (Figure 2; 121) surrounding the main cylinder; and 
a fuel injection module (Figure 2; 2) disposed between the main cylinder and the nozzle shroud to inject the second fuel.
Yamaguchi does not disclose 28wherein each of the plurality of nozzles comprises: 
a main cylinder having a fuel passage through which the first fuel flows; 
a nozzle shroud surrounding the main cylinder; and 
a fuel injection module disposed between the main cylinder and the nozzle 5shroud to inject the second fuel, 
wherein the fuel injection module comprises: 
a plurality of first struts protruding from the main cylinder and having strut injection holes to inject the second fuel; 
a first support tube coupled to outer ends of the first struts; and 
10a plurality of second struts protruding from the support tube and having strut injection holes to inject the second fuel, and 
wherein each of the first and second struts comprises a swirl guide inclined with respect to a longitudinal direction of the main cylinder.
However, Moriya teaches a combustor (The combustor formed by using the nozzle shown in Figure 9) comprising
28wherein at least one nozzle (Figure 9) comprising:
a main cylinder (Figure 9; 2, 12, 1) having a fuel passage (Figure 9; A1) through which a first fuel (The fuel through Figure 9; 2) flows; 
a nozzle shroud (Figure 9; 3) surrounding the main cylinder; and 
a fuel injection module (Figure 9; 16, 2, 11) disposed between the main cylinder and the nozzle 5shroud to inject a second fuel (The fuel injected from Figure 9; 11),
wherein the fuel injection module comprises: 
a plurality of first struts (Figure 9; 11a) protruding from the main cylinder and having strut injection holes (Figure 10; 5) to inject the second fuel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Yamaguchi wherein each of the plurality of nozzles comprises: a main cylinder having a fuel passage through which a first fuel flows; a nozzle shroud surrounding the main cylinder; and a fuel injection module disposed between the main cylinder and the nozzle shroud to inject a second fuel, wherein the fuel injection module comprises: a plurality of first struts protruding from the main cylinder and having strut injection holes to inject the second fuel as taught by and suggested by Moriya in order to provide a simple construction which achieves higher efficiency over wide combustion load range (Paragraph 0114.  The modification uses the nozzle of Moriya as Figure 1; 2 of Yamaguchi and the plurality of nozzles being Figure 1; 2 of Yamaguchi in the combined invention of Yamaguchi in view of Moriya).
Yamaguchi in view of Moriya does not teach wherein each of the plurality of nozzles comprises: a first support tube coupled to outer ends of the first struts; and 
10a plurality of second struts protruding from the support tube and having strut injection holes to inject the second fuel, and 
wherein each of the first and second struts comprises a swirl guide inclined with respect to a longitudinal direction of the main cylinder.
However, Chila teaches a combustor nozzle (Figure 3; 100) comprising: 
a main cylinder (The structure having Figure 3; 160) having a fuel passage (Figure 32; 160); 
a nozzle shroud (Figure 3; 166) surrounding the main cylinder; and 
a fuel injection module (Figure 7; 350.  Paragraph 0031) disposed between the main cylinder and the nozzle shroud to inject a second fuel (The fuel from Figure 7; 350),
 wherein the fuel injection module comprises: 
a plurality of first struts (The struts in Figure 7; 316) protruding from the main cylinder and having strut injection holes (Figure 5; 161 as applied to Figure 7.  Paragraph 0031 and 0032) to inject the second fuel, 
a first support tube (The inner instance of Figure 7; 353) coupled to outer ends of the first struts (The outer ends of the first struts), and 
a plurality of second struts (The struts in Figure 7; 318) protruding from the first support tube and having strut injection holes (Figure 5; 163 as applied to Figure 7.  Paragraph 0031 and 0032) to inject the second fuel, and 
wherein each of the first and second struts comprises a swirl guide (Annotated Figure 7; labeled swirl guide which applies to at least the first and second struts.  Paragraph 0017) inclined with respect to a longitudinal direction (The central axis of the main cylinder) of the main cylinder.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Yamaguchi in view of Moriya wherein each of the plurality of nozzles comprises: a first support tube coupled to outer ends of the first struts, and a plurality of second struts protruding from the first support tube and having strut injection holes to inject the second fuel, and wherein each of the first and second struts comprises a swirl guide inclined with respect to a longitudinal direction of the main cylinder as taught by and suggested by Chila in order to provide good mixing (Paragraph 0010.  The modification uses Figure 7; 350 of Chila as Figure 9; 11 in Moriya).
Regarding claim 20, Yamaguchi in view of Moriya and Chila teaches the invention as claimed.
Yamaguchi in view of Moriya does not teach wherein the swirl guide of each first strut and the swirl guide of each second strut are inclined at different angles with respect to the longitudinal direction of the main cylinder.
However, Chila teaches wherein the swirl guide of each first strut and the swirl guide of each second strut are inclined at different angles (Paragraph 0017.  The first and second struts having counter rotating air flowing turning vanes means that the angles are different) with respect to the longitudinal direction of the main cylinder.
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Yamaguchi in view of Moriya wherein the swirl guide of each first strut and the swirl guide of each second strut are inclined at different angles with respect to the longitudinal direction of the main cylinder as taught by and suggested by Chila in order to provide good mixing (Paragraph 0010.  This is the same modification as claim 17).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/            Primary Examiner, Art Unit 3741